UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4555


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

           versus


JEFFREY RAYMOND WILINSKI,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
03-487)


Argued:   October 28, 2005                 Decided:   March 31, 2006


Before WILKINS, Chief Judge, and MICHAEL and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Lauren Elizabeth Case, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenbelt, Maryland, for Appellant. Gina Laurie Simms,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee. ON BRIEF: James Wyda,
Federal Public Defender, John Chamble, Assistant Federal Public
Defender, Greenbelt, Maryland, for Appellant.    Allen F. Loucks,
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey    Raymond    Wilinski   appeals    a   special   condition   of

supervised release.       Finding no error, we affirm.



                                      I.

     Wilinski is a former student of the University of Maryland

College Park (UMC).   In July 2003, Wilinski began sending racially

abusive and vulgar electronic mail to employees at the university

because he believed that he and his family were under surveillance

by UMC.   After he was banned from the campus, Wilinski mailed a

letter to his former attorney, stating that if UMC did not stop

harassing him, he might resort to violence by going on a shooting

spree at UMC.

     Wilinski was arrested on October 17, 2003, and a search of his

home yielded 32 firearms.        At the time of his arrest, Wilinski

stated that he should not be released from jail because the first

thing he would do would be to seek revenge against UMC and that

“Randy Weaver [would] pale in comparison.”              J.A. 15 (internal

quotation marks omitted).      Wilinski was detained pending trial and

committed for mental health treatment.          On June 16, 2004, Wilinski

pleaded guilty to communicating threats by mail, see 18 U.S.C.A.

§ 876(c) (West Supp. 2005).      The district court sentenced him to a

time-served sentence of 273 days imprisonment, plus three years of

supervised release. The district court imposed a special condition


                                      2
prohibiting Wilinski from filing any lawsuits or legal proceedings

against UMC or its personnel without first receiving the permission

of his mental health professional.                   Wilinski argues that this

condition violates his right of access to the courts, is not

narrowly tailored to further a compelling government interest, and

adversely interferes with the psychotherapist-patient relationship.



                                           II.

       District courts enjoy “broad latitude” in imposing special

conditions of supervised release.                  United States v. Dotson, 324

F.3d 256, 260 (4th Cir. 2003); see id. at 259 (stating that special

conditions     of   supervised       release       are       reviewed   for   abuse    of

discretion).*         However,      in    imposing       a    special    condition     of

supervised    release,       the    district       court      must   ensure   that    the

condition is “reasonably related” to the nature and circumstances

of    the   offense    and    the    history       and     characteristics      of    the

defendant; the need to provide adequate deterrence; the protection

of the public from further crimes; and the need to provide the

defendant with training, medical care, or treatment.                        18 U.S.C.A.

§    3583(d)(1)     (West    2000)       (citing    18       U.S.C.A.   §   3553(a)(1),

(a)(2)(B), (a)(2)(C), (a)(2)(D) (West 2000)).                        Additionally, the


        *
       Although the conditions of supervised release are analyzed
 under an abuse of discretion standard, reviewing courts will
 “carefully scrutinize unusual and severe conditions.”     United
 States v. Sofsky, 287 F.3d 122, 126 (2d Cir. 2002) (internal
 quotation marks omitted).

                                            3
district court must ensure that the condition “involves no greater

deprivation   of    liberty    than   is     reasonably     necessary   for    the

purposes set forth in [18 U.S.C.A. §] 3553(a)(2)(B), (a)(2)(C), and

(a)(2)(D).”   18    U.S.C.A.   §   3583(d)(2)      (West    2000).      And,   the

condition must be “consistent with any pertinent policy statements

issued by the Sentencing Commission pursuant to 28 U.S.C. [§]

994(a).” 18 U.S.C.A. § 3853(d)(3) (West 2000).

     Although the right of access to the courts is fundamental, see

Plyler v. Moore, 100 F.3d 365, 373 (4th Cir. 1996), a district

court may impose a condition of supervised release that restricts

a defendant’s exercise of constitutional rights when the condition

is “directly related to advancing the [defendant’s] rehabilitation

and to protecting the public from recidivism.”                United States v.

Ritter, 118 F.3d 502, 505 (6th Cir. 1997).               That is the case here.

     It is undisputed that Wilinski suffers from a mental illness

that, among other symptoms, causes him to believe that UMC has him

under surveillance.      The special condition limits only Wilinski’s

ability to file lawsuits against UMC or its personnel.                   Because

Wilinski is not otherwise barred from filing any lawsuits, the

condition is tailored to his circumstances.                  See id.     We also

conclude   that    the   condition    promotes     Wilinski’s     recovery     and

protects   the     public   from   his       potential    recidivism.      Given

Wilinski’s mental illness, his therapist is in the best position to

know whether or not a lawsuit against UMC or its staff will further


                                         4
his recovery.       See United States v. Fellows, 157 F.3d 1197, 1204

(9th Cir. 1998) (affirming special condition that defendant comply

with recommendations        of   his   therapist   on    the   basis     that   the

treating therapist was best qualified to know what lifestyle

restrictions were necessary to enhance treatment and reduce the

likelihood of re-offending).           Importantly, should his therapist

deny permission to file an action, Wilinski may apply to the

district court seeking permission to do so.



                                       III.

     For the reasons set forth above, we conclude that the district

court   did   not   abuse   its   discretion     in     imposing   the    special

condition of supervised release.            Accordingly, we affirm.



                                                                         AFFIRMED




                                        5